Case 3:21-cv-01339-CAB-BGS Document 3 Filed 07/27/21 PageID.98 Page 1 of 2



 1 KENNETH A. KUWAYTI (CA SBN 145384)
   BERKELEY FIFE (CA SBN 325293)
 2 MORRISON & FOERSTER LLP
   755 Page Mill Road
 3 Palo Alto, California 94304-1018
   Telephone: 650.813.5600
 4
   JOHN R. LANHAM (CA SBN 289382)
 5 JANET S. KIM (CA SBN 313815)
   MORRISON & FOERSTER LLP
 6 12531 High Bluff Drive
   San Diego, California 92130-2040
 7 Telephone: 858.720.5100
 8 Attorneys for Plaintiffs
   MITCHELL REPAIR INFORMATION
 9 COMPANY, LLC AND SNAP-ON
   INCORPORATED
10
11                     UNITED STATES DISTRICT COURT
12                   SOUTHERN DISTRICT OF CALIFORNIA
13
14   MITCHELL REPAIR                       Case No. 3:21-cv-01339-CAB-BGS
     INFORMATION COMPANY, LLC,
15   a Delaware limited liability          PLAINTIFF MITCHELL REPAIR
     corporation, and SNAP-ON              INFORMATION COMPANY,
16   INCORPORATED, a Delaware              LLC’S CORPORATE
     corporation,                          DISCLOSURE STATEMENT AND
17                                         NOTICE OF PARTY WITH
                     Plaintiffs,           FINANCIAL INTEREST
18
             v.
19
     AUTEL. US INC., a New York
20   corporation, and AUTEL
     INTELLIGENT TECHNOLOGY
21   CORP., LTD., a Chinese corporation,
22                   Defendants.
23
24
25
26
27
28
                                                MITCHELL 1’S CORP. DISCLOSURE STMNT.
                                                        CASE NO. 3:21-cv-01339-CAB-BGS
     sf-4532954
Case 3:21-cv-01339-CAB-BGS Document 3 Filed 07/27/21 PageID.99 Page 2 of 2



 1          Plaintiff Mitchell Repair Information Company, LLC (“Mitchell 1”), through
 2   its counsel of record, submits the following statement pursuant to Federal Rule of
 3   Civil Procedure 7.1 and CivLR 40.2:
 4          The publicly-traded corporation Snap-on Incorporated owns more than 10%
 5   of Mitchell 1.
 6          The publicly-traded company Genuine Parts Company owns more than 10%
 7   of Mitchell 1.
 8
 9   Dated: July 27, 2021                  Respectfully submitted,
10                                         MORRISON & FOERSTER LLP
11
12                                       By: /s/ Kenneth A. Kuwayti
                                               KENNETH A. KUWAYTI
13                                             KKuwayti@mofo.com
14
                                              Attorneys for Plaintiffs
15                                            MITCHELL REPAIR INFORMATION
                                              COMPANY, LLC and SNAP-ON
16                                            INCORPORATED
17
18
19
20
21
22
23
24
25
26
27
28
                                                      MITCHELL 1’S CORP. DISCLOSURE STMNT.
                                               1
                                                              CASE NO. 3:21-cv-01339-CAB-BGS
     sf-4532954
